Citation Nr: 0406633	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  99-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diarrhea and weight 
loss, claimed as symptoms of an undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as symptoms of an undiagnosed illness.

3.  Entitlement to service connection for muscle twitches in 
the face, claimed as symptoms of an undiagnosed illness.

4.  Entitlement to service connection for memory loss and 
loss of verbal expression, claimed as symptoms of an 
undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1990 to April 1993, to 
include service in Southwest Asia from January to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Manchester Regional Office (RO), which denied service 
connection for the disabilities enumerated above.

The Board notes that this case was remanded to the RO in 
December 2000 for further development of the evidence.

With respect to the issue of service connection for PTSD, the 
Board is of the opinion that the veteran is seeking service 
connection for an acquired psychiatric disorder to include 
but not limited to PTSD.  As such, the matter of service 
connection for an acquired psychiatric disorder other than 
PTSD is remanded below.  

As set forth herein, this appeal is being remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  The veteran served on active duty from in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record does not 
show that the veteran has any claimed disorder which is due 
to undiagnosed illness.

3.  The evidence of record does not reveal that the veteran 
suffered an injury or disease now manifested by diarrhea and 
weight loss, headaches, twitches in the face, or loss of 
memory and verbal expression that is causally related to any 
event or incident of his military service.

4.  The veteran is not shown to be suffering from PTSD.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
diarrhea and weight loss, headaches, twitches in the face, or 
loss of memory and verbal expression have not been met. 38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a The Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  VCAA also provides that a 
claimant is entitled to adequate notice of the evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified by June 
1999 statement of the case, April 2003 supplemental statement 
of the case, and July 2003 letter of the evidence needed to 
establish the benefits sought, and he has been advised via 
those documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.

The Board concludes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background

The veteran's Form DD 214 reflects service in Southwest Asia.  
He is the recipient of Southwest Asia Service Medal with two 
Bronze Stars among other awards and decorations.  During 
service, he was a cannon crewmember.

On February 1990 report of medical history, the veteran 
reported a head injury and broken bones.  On the 
corresponding medical examination report, no relevant 
disabilities or symptomatology were noted.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  On examination, he weighed 128 pounds.

A May 1990 service notation regarding acute medical care 
reflected symptoms of upper respiratory infection and chin to 
chest discomfort.  The assessment was headaches due to cold.

On May 1992 report of medical history, the veteran noted hay 
fever and broken bones.  On the corresponding medical 
examination report, the examiner stated that a digital rectal 
examination was normal and assigned a perfect PULHES score.  
See Id.  

On February 1993 report of medical history, the veteran noted 
swollen and painful joints, eye trouble, sinusitis, hay 
fever, head injury, leg cramps, broken bones, frequent or 
painful urination, and car, train, or air sickness.  On the 
corresponding medical examination report, the examiner 
deferred diagnosis with respect to conditions of the rectum 
and anus.  He did, however, diagnose right ankle arthritis 
and somnambulism.  The veteran's physical category was an 
"A" in the examiner's judgment.  On examination, he weighed 
140 pounds.

On June 1993 VA medical examination, the veteran's weight was 
140 pounds.  The veteran was in no acute distress, and the 
examiner diagnosed a history of recurrent pneumonia as well 
as a history of urothiasis and seasonal allergic rhinitis.

On January 1996 VA medical examination, the veteran weighed 
140 pounds.  On objective examination, the veteran was found 
to be well nourished and well developed.  No relevant 
symptoms or disabilities were noted.  

On March 1997 Persian Gulf Clinic medical examination, the 
veteran reported that his weight ranged from 155 to 160 
pounds before deployment to the Gulf but that his weight had 
dropped to 135 since that time despite increased appetite and 
normal caloric intake.  He reported sharp pain in the right 
occipitoparietal area occurring several times a day and 
lasting a few seconds.  A computed tomography scan of the 
head, however, was normal.  He also indicated muscle twitches 
in the face occurring every day for up to one hour.  He 
reported "episodes of spacing out," disorientation while 
driving, memory loss for recent events, and difficulty with 
verbal expression.  He stated that these symptoms began a few 
weeks after his return from the Gulf.  On objective 
examination, the examiner found the veteran to be in no acute 
distress.  The examiner diagnosed florid lymphoid hyperplasia 
of undetermined etiology but likely dating to 1991 or 1992 
and hyperthyroidism of which weight loss and nervousness were 
likely symptoms.  The examiner asserted that the veteran 
presented a number of symptoms which did not fit in the 
clinical picture of any conventional or codifiable disease.  
As such, the examiner concluded that these symptoms 
constituted an undiagnosed illness.  

On October 1997 VA psychiatric examination, the veteran 
described tank battles in Iraq.  He reported memory 
difficulties among other symptoms.  The examiner indicated 
that the veteran's symptoms of intrusive thoughts, 
nightmares, emotional numbness, and exaggerated startle 
response were consistent with PTSD.  The examiner stated that 
there appeared to be no clear pre-military history of a 
psychiatric disturbance.  According to the examiner, the 
veteran's cognitive complaints such as memory loss and 
"spacing out" were related to PTSD.  The examiner diagnosed 
mild PTSD and recurrent major depressive disorder.

An August 1998 lay statement indicated that the veteran 
became dizzy and had "glossy" eyes while building a deck.  
These symptoms compelled him to stop work and rest.

On March 2003 VA PTSD examination, the veteran indicated that 
he had no psychological symptoms "that were too bad," but 
stated that he was sometimes irritable and short tempered.  
He also indicated that his job was stressful but that he was 
"handling it well."  He complained of memory problems.  
When asked how often he thought about the Persian Gulf, he 
stated that he thought it often because "it was all over the 
news."  When asked how he handled those thoughts, he 
responded that he tried not to think about them.  The 
examiner noted that the veteran appeared anxious and that his 
affect was flat and constricted.  He was fully oriented.  The 
examiner opined that the veteran did not meet the criteria 
for a diagnosis of PTSD but diagnosed anxiety disorder, not 
otherwise specified, with some symptoms of PTSD and 
depression.

On March 2003 VA medical examination the examiner noted that 
the veteran had been an insurance broker for the past five 
years and that prior to that, he worked as a roofer and was 
exposed to tars, glues, and chemicals.  His symptoms of 
headaches, twitching and diarrhea had improved; his memory 
loss was no longer present.  With respect to diarrhea and 
weight loss, the veteran had gained three pounds since 
examination in October 1997.  His diarrhea had improved 
considerably.  Headaches occurred twice a week and lasted two 
hours but were not prostrating.  With respect to muscle 
twitching, the veteran indicated that he experienced upper 
eyelid twitching every two weeks.  On objective examination, 
the veteran weighed 138 pounds.  The examiner diagnosed 
diarrhea, minimal symptomatology, not present on examination, 
undiagnosed illness, no weight loss found; headaches much 
improved, undiagnosed illness; and muscle twitching of the 
eyelids and face, much improved, not present on examination, 
undiagnosed illness.  The examiner indicated that he could 
not diagnose memory loss or loss of verbal expression.  The 
examiner stated that diarrhea, headaches, and muscle 
twitching were attributable to an undiagnosed illness or 
disability.

The RO requested clarification of the March 2003 medical 
examination report, and on April 2003 VA addendum, the 
examiner indicated that there was no evidence suggesting that 
the veteran's diarrhea was due to irritable bowel syndrome.  
However, there was no evidence of diarrhea on examination.  
Weight loss was no longer present.  With respect to 
headaches, there was no evidence of neurologic problems, but 
because the veteran complained of work-related stress, the 
examiner opined that headaches were stress related, and 
tension headaches were diagnosed.  Also, the examiner 
indicated that muscle twitching was stress-related and not 
due to undiagnosed illness.

A September 2003 addendum to the March 2003 PTSD examination 
report reflected again that the veteran did not meet the 
criteria for a diagnosis of PTSD.

Law and Regulations 

Service connection-in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Service connection-undiagnosed illnesses

The veteran contends that since his active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, his health declined due to his complaints of diarrhea 
and weight loss, headaches, twitches in the face, and the 
loss of memory and verbal expression.  His available service 
records reflect that he served in the Southwest Asia theater 
of operations from January to March 1991.  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

See 38 C.F.R. § 3.317.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 .  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of 
Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The veteran does not currently suffer from weight loss.  
Indeed, the record reflects that the veteran's weight has 
remained steady at approximately 140 pounds.  Service 
connection on either a direct basis or as due to undiagnosed 
illness can only be granted for presently suffered 
disabilities.  38 C.F.R. §§ 3.303, 3.317; Degmetich, supra.  
The most recent medical examination reports indicate that the 
veteran is no longer experiencing weight loss.  As such, 
service connection for weight loss is denied.  Id.  
Similarly, there have been no objective findings with respect 
to diarrhea.  Without a present disability, service 
connection cannot be granted.  Id.  As such, service 
connection for diarrhea is denied.  Id.  The Board notes the 
possible discrepancy between the March and April 2003 VA 
medical examination reports.  The Board, however, credits the 
April 2003 report as it is a clarification of the somewhat 
nebulous March 2003 report.  The April 2003 report, 
furthermore, provides a more cogent rationale for all 
conclusions reached.  The Board is also aware of the March 
1997 Persian Gulf Clinic medical examination report, which 
indicated that some of the veteran's claimed symptoms 
constituted an undiagnosed illness.  However, as service 
connection is only assigned for disabilities that are 
current, the Board has relied on the later-in-time 
examination reports as they provide a clearer picture of the 
current state of the veteran's health.

With respect to memory loss and loss of verbal expression, 
the veteran indicated that these symptoms were no longer 
present.  On April 2003 examination report addendum, 
moreover, the examiner indicated that he could not diagnose 
those disabilities.  Without current diagnoses of memory loss 
or loss of verbal expression, service connection for those 
disabilities cannot be granted on any basis.  Id.  

Similarly, service connection for PTSD cannot be granted.  A 
comprehensive PTSD examination report dated in March 2003 and 
September 2003 addendum reflect that the criteria for a 
diagnosis of PTSD have not been met.  Without a present 
diagnosis, service connection for PTSD cannot be granted.  
38 C.F.R. § 3.303; Degmetich, supra.  The Board recognizes 
that PTSD was diagnosis in October 1997.  The Board, however, 
has chosen to rely upon March 2003 PTSD examination report 
and associated September 2003 addendum.  The Board finds the 
latter reports to be more comprehensive than the October 1997 
report.  Furthermore, as they are later in time, those 
reports provide a better reflection of the current state of 
the veteran's mental health.

Finally, service connection for tension headaches and for 
muscle twitches in the face must be denied.  The veteran's 
headaches have been diagnosed as tension headaches, and as 
such cannot be characterized as due to undiagnosed illness.  
38 C.F.R. § 3.317.  In any event, both headaches and muscle 
twitches have been found to be related to stress induced by 
the veteran's current job, a position he has only held after 
service.  Because the veteran's headaches and twitching are 
not etiologically linked to service, service connection for 
those disabilities is denied.  38 C.F.R. § 3.303.

In making these determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision with respect to any of the issues detailed above.  


ORDER

Service connection for diarrhea and weight loss, on either a 
direct basis or due to undiagnosed illness, is denied

Service connection for headaches, on either a direct basis or 
due to undiagnosed illness, is denied

Service connection for muscle twitches in the face, on either 
a direct basis or due to undiagnosed illness, is denied

Service connection for memory loss and loss of verbal 
expression, on either a direct basis or due to undiagnosed 
illness, is denied

Service connection for PTSD is denied.


REMAND

On March 2003 VA psychiatric examination, anxiety disorder, 
not otherwise specified was diagnosed.  The examiner did not 
provide an opinion regarding the etiology of the veteran's 
anxiety.  The Board is of the opinion that when the veteran 
filed his claim of service connection for PTSD, he intended 
to file a claim for an acquired psychiatric disability in 
general and did not restrict his claim to service connection 
for PTSD.  Therefore, an opinion regarding the etiology of 
the veteran's anxiety disorder is necessary.

The veteran indicated that he pursued private psychotherapy 
in Boston in 2002.  The RO must make reasonable efforts to 
secure those records.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he suffers from any acquired 
psychiatric disorders other than PTSD.  
If so, the examiner must provide an 
opinion regarding the etiology of each 
such disorder diagnosed.  A rationale for 
all conclusions must be provided.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



